

	

		II 

		109th CONGRESS

		1st Session

		S. 381

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Smith (for himself,

			 Mr. Conrad, Ms.

			 Snowe, and Mrs. Clinton)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to encourage guaranteed lifetime income payments from annuities and similar

		  payments of life insurance proceeds at dates later than death by excluding from

		  income a portion of such payments. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Retirement Security for Life Act of

			 2005.

		

			2.

			Exclusion for lifetime annuity payments

			

				(a)

				Lifetime annuity payments under annuity contracts

				Section 72(b) of the Internal

			 Revenue Code of 1986 (relating to exclusion ratio) is amended by adding at the

			 end the following new paragraph:

				

					

						(5)

						Exclusion for lifetime annuity payments

						

							(A)

							In general

							In the case of lifetime

				annuity payments received under one or more annuity contracts in any taxable

				year, gross income shall not include 50 percent of the portion of lifetime

				annuity payments otherwise includible (without regard to this paragraph) in

				gross income under this section. For purposes of the preceding sentence, the

				amount excludible from gross income in any taxable year shall not exceed

				$20,000.

						

							(B)

							Cost-of-living adjustment

							In the case of taxable

				years beginning after December 31, 2006, the $20,000 amount in subparagraph (A)

				shall be increased by an amount equal to—

							

								(i)

								such dollar amount,

				multiplied by

							

								(ii)

								the cost-of-living

				adjustment determined under section 1(f)(3) for the calendar year in which the

				taxable year begins, determined by substituting calendar year

				2005 for calendar year 1992 in subparagraph (B)

				thereof.

							If any amount as increased under

				the preceding sentence is not a multiple of $500, such amount shall be rounded

				to the next lower multiple of $500.

							(C)

							Application of paragraph

							Subparagraph (A) shall not

				apply to—

							

								(i)

								any amount received under

				an eligible deferred compensation plan (as defined in section 457(b)) or under

				a qualified retirement plan (as defined in section 4974(c)),

							

								(ii)

								any amount paid under an

				annuity contract that is received by the beneficiary under the contract—

								

									(I)

									after the death of the

				annuitant in the case of payments described in subsection (c)(5)(A)(ii)(III),

				unless the beneficiary is the surviving spouse of the annuitant, or

								

									(II)

									after the death of the

				annuitant and joint annuitant in the case of payments described in subsection

				(c)(5)(A)(ii)(IV), unless the beneficiary is the surviving spouse of the last

				to die of the annuitant and the joint annuitant, or

								

								(iii)

								any annuity contract that

				is a qualified funding asset (as defined in section 130(d)), but without regard

				to whether there is a qualified assignment.

							

							(D)

							Investment in the contract

							For purposes of this

				section, the investment in the contract shall be determined without regard to

				this paragraph.

						.

			

				(b)

				Definitions

				Subsection (c) of section 72

			 of the Internal Revenue Code of 1986 is amended by adding at the end the

			 following new paragraph:

				

					

						(5)

						Lifetime annuity payment

						

							(A)

							In general

							For purposes of subsection

				(b)(5), the term lifetime annuity payment means any amount

				received as an annuity under any portion of an annuity contract, but only

				if—

							

								(i)

								the only person (or persons

				in the case of payments described in subclause (II) or (IV) of clause (ii))

				legally entitled (by operation of the contract, a trust, or other legally

				enforceable means) to receive such amount during the life of the annuitant or

				joint annuitant is such annuitant or joint annuitant, and

							

								(ii)

								such amount is part of a

				series of substantially equal periodic payments made not less frequently than

				annually over—

								

									(I)

									the life of the

				annuitant,

								

									(II)

									the lives of the annuitant

				and a joint annuitant, but only if the annuitant is the spouse of the joint

				annuitant as of the annuity starting date or the difference in age between the

				annuitant and joint annuitant is 15 years or less,

								

									(III)

									the life of the annuitant

				with a minimum period of payments or with a minimum amount that must be paid in

				any event, or

								

									(IV)

									the lives of the annuitant

				and a joint annuitant with a minimum period of payments or with a minimum

				amount that must be paid in any event, but only if the annuitant is the spouse

				of the joint annuitant as of the annuity starting date or the difference in age

				between the annuitant and joint annuitant is 15 years or less.

								

								(iii)

								Exceptions

								For purposes of clause

				(ii), annuity payments shall not fail to be treated as part of a series of

				substantially equal periodic payments—

								

									(I)

									because the amount of the

				periodic payments may vary in accordance with investment experience,

				reallocations among investment options, actuarial gains or losses, cost of

				living indices, a constant percentage applied not less frequently than

				annually, or similar fluctuating criteria,

								

									(II)

									due to the existence of, or

				modification of the duration of, a provision in the contract permitting a lump

				sum withdrawal after the annuity starting date, or

								

									(III)

									because the period between

				each such payment is lengthened or shortened, but only if at all times such

				period is no longer than one calendar year.

								

							(B)

							Annuity contract

							For purposes of

				subparagraph (A) and subsections (b)(5) and (w), the term annuity

				contract means a commercial annuity (as defined by section 3405(e)(6)),

				other than an endowment or life insurance contract.

						

							(C)

							Minimum period of payments

							For purposes of

				subparagraph (A), the term minimum period of payments means a

				guaranteed term of payments that does not exceed the greater of 10 years

				or—

							

								(i)

								the life expectancy of the

				annuitant as of the annuity starting date, in the case of lifetime annuity

				payments described in subparagraph (A)(ii)(III), or

							

								(ii)

								the life expectancy of the

				annuitant and joint annuitant as of the annuity starting date, in the case of

				lifetime annuity payments described in subparagraph (A)(ii)(IV).

							For purposes of this subparagraph,

				life expectancy shall be computed with reference to the tables prescribed by

				the Secretary under paragraph (3). For purposes of subsection (w)(1)(C)(ii),

				the permissible minimum period of payments shall be determined as of the

				annuity starting date and reduced by one for each subsequent year.

							(D)

							Minimum amount that must be paid in any event

							For purposes of

				subparagraph (A), the term minimum amount that must be paid in any

				event means an amount payable to the designated beneficiary under an

				annuity contract that is in the nature of a refund and does not exceed the

				greater of the amount applied to produce the lifetime annuity payments under

				the contract or the amount, if any, available for withdrawal under the contract

				on the date of death.

						.

			

				(c)

				Recapture tax for lifetime annuity payments

				Section 72 of the Internal

			 Revenue Code of 1986 is amended by redesignating subsection (x) as subsection

			 (y) and by inserting after subsection (x) the following new subsection:

				

					

						(x)

						Recapture tax for modifications to or reductions in lifetime

				annuity payments

						

							(1)

							In general

							If any amount received

				under an annuity contract is excluded from income by reason of subsection

				(b)(5) (relating to lifetime annuity payments), and—

							

								(A)

								the series of payments

				under such contract is subsequently modified so any future payments are not

				lifetime annuity payments,

							

								(B)

								after the date of receipt

				of the first lifetime annuity payment under the contract an annuitant receives

				a lump sum and thereafter is to receive annuity payments in a reduced amount

				under the contract, or

							

								(C)

								after the date of receipt

				of the first lifetime annuity payment under the contract the dollar amount of

				any subsequent annuity payment is reduced and a lump sum is not paid in

				connection with the reduction, unless such reduction is—

								

									(i)

									due to an event described

				in subsection (c)(5)(A)(iii), or

								

									(ii)

									due to the addition of, or

				increase in, a minimum period of payments within the meaning of subsection

				(c)(5)(C) or a minimum amount that must be paid in any event (within the

				meaning of subsection (c)(5)(D)), then gross income for the first taxable year

				in which such modification or reduction occurs shall be increased by the

				recapture amount.

								

							(2)

							Recapture amount

							

								(A)

								In general

								For purposes of this

				subsection, the recapture amount shall be the amount, determined under rules

				prescribed by the Secretary, equal to the amount that (but for subsection

				(b)(5)) would have been includible in the taxpayer’s gross income if the

				modification or reduction described in paragraph (1) had been in effect at all

				times, plus interest for the deferral period at the underpayment rate

				established by section 6621.

							

								(B)

								Deferral period

								For purposes of this

				subsection, the term deferral period means the period beginning

				with the taxable year in which (without regard to subsection (b)(5)) the

				payment would have been includible in gross income and ending with the taxable

				year in which the modification described in paragraph (1) occurs.

							

							(3)

							Exceptions to recapture tax

							Paragraph (1) shall not

				apply in the case of any modification or reduction that occurs because an

				annuitant—

							

								(A)

								dies or becomes disabled

				(within the meaning of subsection (m)(7)),

							

								(B)

								becomes a chronically ill

				individual within the meaning of section 7702B(c)(2), or

							

								(C)

								encounters hardship.

							.

			

				(d)

				Lifetime distributions of life insurance death

			 benefits

				

					(1)

					In general

					Section 101(d) of the

			 Internal Revenue Code of 1986 (relating to payment of life insurance proceeds

			 at a date later than death) is amended by adding at the end the following new

			 paragraph:

					

						

							(4)

							Exclusion for lifetime annuity payments

							

								(A)

								In general

								In the case of amounts to

				which this subsection applies, gross income shall not include the lesser

				of—

								

									(i)

									50 percent of the portion

				of lifetime annuity payments otherwise includible in gross income under this

				section (determined without regard to this paragraph), or

								

									(ii)

									the amount in effect under

				section 72(b)(5).

								

								(B)

								Rules of Section 72(b)(5) to

				apply

								For purposes of this

				paragraph, rules similar to the rules of section 72(b)(5) and section 72(x)

				shall apply, substituting the term beneficiary of the life insurance

				contract for the term annuitant wherever it appears, and

				substituting the term life insurance contract for the term

				annuity contract wherever it appears.

							.

				

					(2)

					Conforming amendment

					Section 101(d)(1) of such

			 Code is amended by inserting or paragraph (4) after to

			 the extent not excluded by the preceding sentence.

				

				(e)

				Effective date

				

					(1)

					In general

					The amendments made by this

			 section shall apply to amounts received in calendar years beginning after the

			 date of the enactment of this Act.

				

					(2)

					Special rule for existing contracts

					In the case of a contract in

			 force on the date of the enactment of this Act that does not satisfy the

			 requirements of section 72(c)(5)(A) of the Internal Revenue Code of 1986 (as

			 added by this section), or requirements similar to such section 72(c)(5)(A) in

			 the case of a life insurance contract), any modification to such contract

			 (including a change in ownership) or to the payments thereunder that is made to

			 satisfy the requirements of such section (or similar requirements) shall not

			 result in the recognition of any gain or loss, any amount being included in

			 gross income, or any addition to tax that otherwise might result from such

			 modification, but only if the modification is completed prior to the date that

			 is 2 years after the date of the enactment of this Act.

				

